DETAILED ACTION
This is a final office action on the merits in application number 16/114,129. This action is in response to Applicant’s Amendments and Arguments dated 4/20/2021. Claims 1, 2, 4, 8, and 15 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 11, regarding amended Claim 1, that the Prior Art References cited by the Office does not teach responsive to …the mobile electronic device being unlocked, automatically pair the mobile electronic device to a merchant transaction device associated with the particular checkout area. As discussed in the 35 USC 103 rejection, infra, Examiner is interpreting the phrase “automatically pair” in view of Applicant’s specification [0021] which states: “the mobile application 114 is configured to navigate automatically to a particular function, such as the payment function (accessible from the function mode screen 402) immediately if the mobile device 102 is already unlocked and upon entry into the beacon region 112”.  As discussed in the 35 USC 103 rejection, infra, Eramian teaches: ([0011] “as the user approaches the checkout location, the user may be detected as at or nearby the checkout location being unlocked as equivalent to the state of “currently open”.    

Applicant asserts on page 12, regarding amended Claim 2, that the Prior Art References cited by the Office do not teach the newly added display a prompt to unlock the mobile electronic device, and in response to the mobile electronic device being unlocked, automatically pair the mobile electronic device to the merchant transaction device associated with the particular checkout area. In response to Applicant’s amendment, Examiner cites Beaconstac2014 to teach cell phone operating system functionality that enables iBeacon triggered lock screen notifications that permit a user to select one prompt which both unlocks the screen and opens an application to a specific functionality. The cell phone app with beacon pairing payment functionality taught by Eramian can be combined with the operating system functionality taught by BeaconstacSept2014 and would result in a prompt on a cell phone lock screen that both opens the app and automatically pairs the phone to the merchant’s POS system.  Additionally, the Prior Art Winkler, previously cited on page 20 of the Office Action dated 

Applicant asserts on page 13, regarding amended Claim 4, that the Prior Art References cited by the Office do not teach the newly amended the response comprising a code specific to the particular checkout area. As discussed in the 35 USC 103 rejection, infra, Eramian also teaches a code specific to the particular checkout area in ([0028] “specific checkout line in the checkout location…merchant device 150 and/or a wireless beacon may broadcast a token, including a universally unique identifier (UUID) for reception by location module 112 (in the user’s cell phone)”. Based on the foregoing, Examiner is interpreting each checkout line to have a beacon and each beacon to have a unique identifier code.

Examiner has fully considered Applicant’s arguments but does not find them persuasive.

Claim Rejections - 35 USC § 112
The 35 USC 112 rejection is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0371673 (Eramian) in view of U.S. Patent Publication 2016/0092880 (Klingen) in view of U.S. Patent Publication 2017/0055113 (Kusens2) and further in view of NPL to Aislelabs2014 “iBeacon and Battery Drain on Phones: A Technical Report” by “Nick” dated 7/7/2014 (Aislelabs2014). 

Regarding Claim 1:
Eramian teaches a beacon/merchant server system/cell phone application that assists a user with check-out and payment using the user’s cell phone in a retail check-out environment.  Eramian teaches: (Currently Amended) A mobile electronic device comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code storing instructions that, when executed by the at least one processor ([0020] “communication device 110…may each include one or more processors, memories and other appropriate components for executing instructions such as program code…to implement the various applications”).

cause the processor to: detect a beacon …, the beacon generated by at least one beacon transceiver associated with one of a plurality of checkout areas at a merchant facility and the beacon including an embedded beacon code associated with the one of the plurality of checkout areas, ([0011] “wireless beacon…pair” and “Bluetooth Low Energy” and [0028] “UUID” and “located within a line of the checkout location”).

the embedded beacon code identifying a particular checkout area of the plurality of checkout areas; responsive to i)_detecting the embedded beacon code associated with the particular checkout area… automatically pair the mobile electronic device to a merchant transaction device associated with the particular checkout area ([0028] “pair with…merchant device established within the checkout location or specific checkout lines in the checkout location… UUID”). Based on the foregoing, Examiner is interpreting that there is one beacon device for each checkout line and each beacon has a unique identifier.

(responsive to) ii)_the mobile electronic device being unlocked, automatically pair the mobile electronic device to a merchant transaction device associated with the particular checkout area; responsive to automatically pairing the mobile electronic device to the merchant transaction device associated with the particular checkout area,  ([0011] “as the user approaches the being unlocked as equivalent to the state of “currently open”.    Examiner is interpreting automatically pair in the context of Applicant’s specification [0021] which recites: “the mobile application 114 is configured to navigate automatically to a particular function, such as the payment function (accessible from the function mode screen 402) immediately if the mobile device 102 is already unlocked and upon entry into the beacon region 112”.

and process a payment transaction between the mobile electronic device to the merchant transaction device via the payment transaction function of the merchant application. ([0024] “The payment request may be communicated to payment provider server 130 for processing to complete the transaction for the item using the user financial information”).

While Eramian teaches a payment application see at least [0010] “payment application”, Eramian does not specifically teach and launch a payment transaction function of a merchant application that is stored at the at least one memory; Klingen teaches a system that uses a 

Eramian does not specifically teach (detecting) more than one time within a threshold time. Kusens2 teaches a system for determining the presence of a person or asset in a particular location using beacon transceivers. Kusens2 teaches threshold: ([0053] “the system administrator has the option of specifying the minimum presence duration for that location. The minimum presence duration can be a time value and can be expressed in any known and acceptable time format including but not limited to milliseconds, seconds, minutes and hours. As a non-limiting example, the system administrator can configure the value to 20 seconds. In this instance the user's electronic system or device must report to the electronic identification & location tracking system a signal strength above the minimum threshold specified in F5f for a period of at least 20 consecutive seconds in order to consider the user's electronic system or device present at that location.”). Kusens2 teaches a minimum time in a location but does not specifically teach the relationship between time and frequency. 

Aislelabs2014 teaches detecting the beacon more than one time (page 2) “BLE beacons emit a signal every few milliseconds. This time interval is known as the advertising interval. For example, a beacon with 0.1MS advertising interval emits a signal 10 times every second”.  responsive to detecting the beacon more than one time within the threshold time.  It would have obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 and Aislelabs2014 because of combining prior art elements according to known methods to yield predictable results. It would further have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 in view of Aislelabs2014 with Eramian because Eramian teaches detecting a Beacon and it would have predictable that increasing the measured frequency requirement would increase the reliability of location results. Examiner notes that Kusens2 also teaches beacon transmitting [0031] and cell phone/app receiving [0032].

Regarding Claim 3:
Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 1. Eramian also teaches:  (Previously Presented) The mobile electronic device of claim 1, wherein the at least one memory further stores instructions that, when executed by the at least one processor, causes the at least one processor to: execute the merchant application to pair the mobile electronic device to the merchant transaction device of the one of the plurality of checkout areas-associated with the embedded beacon code; ([0011] “wireless beacon…pair” and “Bluetooth Low Energy” and [0028] “pair with…merchant device established within the 

and process the payment transaction. ([0024] “The payment request may be communicated to payment provider server 130 for processing to complete the transaction for the item using the user financial information”).
 
While Eramian teaches a payment application see at least [0010] “payment application” and [0023] “payment module 120 may include a dedicated application of payment provider server 130 or other entity (e.g. merchant), which may be configured to assist in processing payment requests”), Eramian does not specifically teach register the mobile electronic device for the payment transaction function automatically responsive to detecting the beacon Klingen teaches a system that uses a merchant beacon to facilitate a purchase transaction. Klingen teaches: ([0058] “The wallet application may be launched by operation of the customer or it may be launched automatically by the customer device in response to the merchant beacon” and see [0061] “customer identifier…membership in a loyalty program maintained by or otherwise associated with the merchant”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to launch the payment application that is taught by Eramian automatically in response to contact with a merchant beacon, as taught by Klingen due to predictably increased customer convenience.

Eramian does not specifically teach (detecting) more than one time within a threshold time. Kusens2 teaches a system for determining the presence of a person or asset in a particular 

Aislelabs2014 teaches (page 2) “BLE beacons emit a signal every few milliseconds. This time interval is known as the advertising interval. For example, a beacon with 0.1MS advertising interval emits a signal 10 times every second”.  Kusens2 teaches that a person or asset has to receive a signal for a period of time to be considered “at” that location and Aislelabs2014 teaches that a beacon emits multiple signals over a period of time. Kusens2 teaches a period of 20 seconds and Aiselabs teaches a frequency of 10 signals per second, thus Kusens2 in view of Aiselabs by simple math teaches that a person or asset has to receive 200 advertising signals to be considered “at” a location. 

Kusens2 in view of Aislelabs2014 thus teaches responsive to detecting the beacon more than one time within the threshold time.  It would have obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 and Aislelabs2014 because of 

 Regarding Claims 7, 12 and 19:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claims 1, 8 and 15. Eramian also teaches:  (Previously Presented) The mobile electronic device of claim 1, wherein the at least one processor causes the mobile electronic device to: determine whether the mobile electronic device has been enabled to process the payment transaction at the merchant facility; ([0012] “the preference to use the payment application may be…based on available processes for the communication device and/or processes the user is currently engaged in on the communication device (e.g. if the payment application is available on the communication device or currently open”).

and process the payment transaction responsive to the mobile electronic device being enabled to make the payment at the merchant facility.  ([0024] “The payment request may be communicated to payment provider server 130 for processing to complete the transaction for the item using the user financial information”).

Regarding Claims 8 and 15:
Eramian teaches: (Currently Amended) One or more computer storage media having computer- executable instructions stored thereon for pairing of a mobile electronic device with a merchant transaction device at a checkout area at a merchant facility, that, upon execution by a processor, cause the processor to: ([0020] “communication device 110…may each include one or more processors, memories and other appropriate components for executing instructions such as program code…to implement the various applications”).

receive a plurality of advertising packets …, each advertising packet of the plurality of advertising packets being associated with an individual beacon transceiver of a plurality of beacon transceivers; ([0011] “wireless beacon…pair” and “Bluetooth Low Energy” and [0028] “UUID”).

identify the checkout area of a plurality of checkout areas within a beacon zone defined by an analysis of at least one parameter associated with the received advertising packets to enable automatic pairing of the checkout area to the mobile electronic device; [0010] “the merchant devices may be located at a checkout location within the merchant location, which may have one or more checkout lines” and [0028] “pair with…merchant device established within the checkout location or specific checkout lines in the checkout location…pair… without user input located within a line of the checkout location…Such connection may correspond to a check-in process that associates user 102 with the checkout location and/or checkout line for user 102. The communications may be range limited to the checkout location and/or a checkout line within the checkout location”).

responsive to i) the plurality of advertising packets being received … ([0028] “pair with…merchant device established within the checkout location or specific checkout lines in the checkout location… UUID”). Based on the foregoing, Examiner is interpreting that there is one beacon device for each checkout line and each beacon has a unique identifier.

and ii) the mobile electronic device being unlocked, automatically pair the mobile electronic device to the merchant transaction device associated with the checkout area responsive to automatically pairing the mobile electronic device to the merchant transaction device associated with the checkout area, ([0011] “as the user approaches the checkout location, the user may be detected as at or nearby the checkout location and ready to initiate a transaction and process a payment for the transaction…wireless beacon…the communication device (cell phone) may pair with the device (POS)” and [0028] “connection may be established with or without user input from the user”). To further clarify “ready to initiate a transaction and process a payment for the transaction” Eramian also teaches ([0012] “the preference to use the payment application may be … based on available processes for the communication device and/or processes the user is currently engaged in on the communication device (e.g., if the payment application is available on the communication device or currently open)”)”. Examiner interprets the state of being unlocked as equivalent to the state of “currently open”.    Examiner is interpreting automatically pair in the context of Applicant’s specification [0021] which recites: “the mobile application 114 is configured to navigate automatically to a particular function, such as the payment function (accessible from the function mode screen 402) immediately if the mobile device 102 is already unlocked and upon entry into the beacon region 112”.

and process a payment transaction between the mobile electronic device to the merchant transaction device via the payment transaction function of the merchant application.   ([0024] “The payment request may be communicated to payment provider server 130 for processing to complete the transaction for the item using the user financial information”).

 While Eramian teaches a payment application see at least [0010] “payment application” and [0023] “payment module 120 may include a dedicated application of payment provider server 130 or other entity (e.g. merchant), which may be configured to assist in processing payment requests”), Eramian does not specifically teach 416/114,129and launch a payment transaction function of a merchant application that is stored at the one or more computer storage media; Klingen teaches a system that uses a merchant beacon to facilitate a purchase transaction. Klingen teaches: ([0058] “The wallet application may be launched by operation of the customer or it may be launched automatically by the customer device in response to the merchant beacon” and see [0061] “customer identifier…membership in a loyalty program maintained by or otherwise associated with the merchant”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to launch the payment application that is taught by Eramian automatically in response to contact with a merchant beacon, as taught by Klingen due to predictably increased customer convenience.

Eramian does not specifically teach (detecting) more than one time within a threshold time. Kusens2 teaches a system for determining the presence of a person or asset in a particular location using beacon transceivers. Kusens2 teaches threshold ([0053] “the system administrator has the option of specifying the minimum presence duration for that location. The minimum 

Aislelabs2014 teaches detecting the beacon more than one time (page 2) “BLE beacons emit a signal every few milliseconds. This time interval is known as the advertising interval. For example, a beacon with 0.1MS advertising interval emits a signal 10 times every second”.  Kusens2 teaches that a person or asset has to receive a signal for a period of time to be considered “at” that location and Aislelabs2014 teaches that a beacon emits multiple signals over a period of time. Kusens2 teaches a period of 20 seconds and Aiselabs teaches a frequency of 10 signals per second, thus Kusens2 in view of Aiselabs by simple math teaches that a person or asset has to receive 200 advertising signals to be considered “at” a location. 

Kusens2 in view of Aislelabs2014 thus teaches responsive to detecting the beacon more than one time within the threshold time.  It would have obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 and Aislelabs2014 because of combining prior art elements according to known methods to yield predictable results. It would further have been obvious to a person of ordinary skill in the art at the time of Applicant’s 

Regarding Claims 9 and 16:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claims 8 and 15. Eramian also teaches:  (Previously Presented) The one or more computer storage media of claim 8, wherein the plurality of checkout areas comprise at least one of a checkout lane, a pick-up counter, a self- service kiosk, a customer service counter and a mobile checkout area.  ([0010] “A user may utilize a communication device at various locations where a user may provide payment using processes and features of the communication device, including merchant locations, transportation hubs/terminals, venues for events, travel destinations, or other places where a user may utilize the communication device…the merchant devices may be located at a checkout location within the merchant location, which may have one or more checkout lines” and [0028] “located within a line of the checkout location…Such connection may correspond to a check-in process that associates user 102 with the checkout location and/or checkout line for user 102. The communications may be range limited to the checkout location and/or a checkout line within the checkout location”). 

Regarding Claim 10:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 8. Eramian also teaches: (Currently Amended) The mobile electronic device of claim 1, wherein the beacon is a Bluetooth® Low Energy beacon, (see at least [0011] and [0028] “Bluetooth Low Energy”).

Regarding Claims 11 and 18:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claims 8 and 15. Eramian also teaches: (Previously Presented) The one or more computer storage media of claim 8, wherein to identify the checkout area of the plurality of checkout areas within the beacon zone defined by the analysis of the at least one parameter associated with the received advertising packets, the one or more computer storage media further stores instructions that, when executed by the processor, cause the processor to: see at least [0010] “the merchant devices may be located at a checkout location within the merchant location, which may have one or more checkout lines” and [0028] “wireless beacon…established within the checkout location or specific checkout lines in the checkout location”).

establish a communication channel between a Real Time Location System application at the mobile electronic device and a Real Time Location System in response to receiving at least one of the plurality of advertising packets; ([0028] “location module 112 may use communication module 118 of communication device 110 to pair with a device (e.g., merchant device 150, a wireless beacon, etc.) established within the checkout location or specific checkout lines in the checkout location”).

receive mobile electronic device location updates at the Real Time Location System application from the Real Time Location System based on the analysis of the at least one parameter associated with the received advertising packets performed at the Real Time Location System; ([0028] “location module 112 may be used to determine that user 102 is at or nearby a checkout location or within a checkout line of the checkout location using short range wireless communications between communication device 110 and merchant device 150, a wireless beacon, or other device located within the checkout location” and “Such connection may correspond to a check-in process that associates user 102 with the checkout location and/or checkout line for user 102… In various embodiments, payment module 120 may utilize the link over short range wireless communications to provide merchant device 150 and/or the wireless beacon to provide information about selected payment instruments to merchant device 150”).

and identify the beacon zone that the mobile electronic device is located within.  ([0028] “location module 112 may be used to determine that user 102 is at or nearby a checkout location or within a checkout line of the checkout location” and “The communications may be range limited to the checkout location and/or a checkout line within the checkout location”).

Regarding Claims 13 and 20:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claims 8 and 15. Eramian also teaches: (Previously Presented) The one or more computer storage media of claim 8, further storing instructions that, when executed by the processor, cause the processor to: establish a communication channel between a Real Time Location System application at the mobile electronic device and a Real Time Location System in response to receiving at least one of the plurality of advertising packets; ([0028] “location module 112 may use communication module 118 of communication device 110 to pair with a device (e.g., 

and receive a message from the Real Time Location System at the Real Time Location System application that a transaction at the one of the plurality of checkout areas has been initiated. ([0028] “merchant device 150 and/or a wireless beacon may broadcast a token, including a universally unique identifier (UUID), for reception by location module 112. Location module 112 may utilize communication module 118 of communication device 110 to receive the token. If location module 112 acknowledges the UUID as identifying merchant device 150, the merchant, and/or the wireless beacon, location module 112 may transmit an identifier or other user information corresponding to user 102 and/or communication device 110 back to merchant device 150 … The identifier or other user information from communication device 110 may include, … the identifier received from merchant device 150/the wireless beacon. Such connection may correspond to a check-in process that associates user 102 with the checkout location and/or checkout line for user 102).

Regarding Claim 14:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claims 8 and 13. Eramian also teaches: (Previously Presented) The one or more computer storage media of claim 13, wherein the message from the Real Time Location System that the transaction has been initiated at the one of the plurality of checkout areas is based on the Real Time Location System receiving a message from the merchant transaction device that the transaction has been initiated.  ([0010] The merchant devices may be located at a checkout  

Regarding Claim 17:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 15. Eramian also teaches: (Original) The method of claim 15, wherein the plurality of beacon transceivers are virtual Bluetooth Low Energy beacon transceivers.  ([0011] “wireless beacon…pair” and “Bluetooth Low Energy” and [0028] “pair with…merchant device established within the checkout location or specific checkout lines in the checkout location…pair…with or without user input” and “UUID” and [0032] “various other types of wired and/or wireless network communication devices…WiFi”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0371673 (Eramian) in view of U.S. Patent Publication 2016/0092880 (Klingen) in view of NPL “How iOS 8 takes Beacon-enabled apps to the next level: enables iBeacon triggered lock screen notifications” by Neha Mallik, Sept 26, 2014 (Beaconstac2014) in view of U.S. Patent Publication 2017/0055113 (Kusens2) and further in view of NPL to Aislelabs2014 “iBeacon and Battery Drain on Phones: A Technical Report” by “Nick” dated 7/7/2014 (Aislelabs2014). 


Regarding Claim 2:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 1. Eramian also teaches: (Currently Amended) The mobile electronic device of claim 1, wherein the beacon is a Bluetooth® Low Energy beacon, (see at least [0011] and [0028] “Bluetooth Low Energy”).

and the at least one memory further stores instructions that, when executed by the at least one processor, causes the at least one processor to: ([0020] “communication device 110…may each include one or more processors, memories and other appropriate components for executing instructions such as program code…to implement the various applications”).

While Eramian teaches a payment application see at least [0010] “payment application”, Eramian does not specifically teach launch the payment transaction function of the merchant application that is stored at the at least one memory.  Klingen teaches a system that uses a merchant beacon to facilitate a purchase transaction. Klingen teaches: ([0058] “The wallet application may be launched by operation of the customer or it may be launched automatically by the customer device in response to the merchant beacon”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to launch the payment application that is taught by Eramian automatically in response to contact with a merchant beacon, as taught by Klingen due to predictably increased customer convenience.

responsive to detecting the embedded beacon code associated with the particular checkout area …display a prompt to unlock the mobile electronic device, and 2PATENTin response to the mobile electronic device being unlocked, automatically pair the mobile electronic device to the merchant transaction device associated with the particular checkout area .  Beaconstac2014 teaches [page 1] “Beacon-triggered lock screen notifications” and [page 5] “with iOS7 devices could constantly scan for BLE and wake up relevant apps, even if they were closed, when they come within range of a beacon; and for iOS8, the user will be prompted to open that app directly on his/her phone’s lock screen” and [page 6 (inset box)] “iOS8: prompt the user to open the app directly on lock screen”.  Beaconstac2014 teaches a functionality provided by the iOS 8operating system for Apple ™ cell phones that allows applications developed for this operating system to register an interest in a particular beacon and, when this beacon is encountered, push a notification to a user’s lock screen that, when selected both opens the phone and opens the app to a specific functionality. The cell phone app with beacon pairing payment functionality taught by Eramian can be combined with the operating system functionality taught by Beaconstac2014 and would result in a prompt on a cell phone lock screen that both opens the app and automatically pairs the phone to the merchant’s POS system.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use commonly available cell phone operating system features in the development of cell phone applications due to predictably increased user convenience.

Eramian does not specifically teach (detecting) more than one time within a threshold time. Kusens2 teaches a system for determining the presence of a person or asset in a particular location using beacon transceivers. Kusens2 teaches threshold: ([0053] “the system administrator has the option of specifying the minimum presence duration for that location. The minimum presence duration can be a time value and can be expressed in any known and acceptable time format including but not limited to milliseconds, seconds, minutes and hours. As a non-limiting example, the system administrator can configure the value to 20 seconds. In this instance the user's electronic system or device must report to the electronic identification & location tracking system a signal strength above the minimum threshold specified in F5f for a period of at least 20 consecutive seconds in order to consider the user's electronic system or device present at that location.”). Kusens2 teaches a minimum time in a location but does not specifically teach the relationship between time and frequency. 

Aislelabs2014 teaches detecting the beacon more than one time (page 2) “BLE beacons emit a signal every few milliseconds. This time interval is known as the advertising interval. For example, a beacon with 0.1MS advertising interval emits a signal 10 times every second”.  Kusens2 teaches that a person or asset has to receive a signal for a period of time to be considered “at” that location and Aislelabs2014 teaches that a beacon emits multiple signals over a period of time. Kusens2 teaches a period of 20 seconds and Aiselabs teaches a frequency of 10 signals per second, thus Kusens2 in view of Aiselabs by simple math teaches that a person or asset has to receive 200 advertising signals to be considered “at” a location.  Thus Kusens2 in view of Aislelabs2014 thus teaches responsive to detecting the beacon more than one time within the threshold time.  It would have obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 and Aislelabs2014 because of combining prior art elements according to known methods to yield predictable results. It would further have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Kusens2 in view of Aislelabs2014 with Eramian because Eramian teaches detecting a Beacon and it would have predictable that increasing the measured frequency requirement would increase the reliability of location results. Examiner notes that Kusens2 also teaches beacon transmitting [0031] and cell phone/app receiving [0032].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2016/0371673 (Eramian) in view of U.S. Patent Publication 2016/0092880 (Klingen) in view of U.S. Patent Publication 2017/0055113 (Kusens2) in view of NPL to Aislelabs2014 “iBeacon and Battery Drain on Phones: A Technical Report” by “Nick” dated 7/7/2014 (Aislelabs2014) and further in view of U.S. Patent Publication 20170200152 (Winkler).

Regarding Claim 4:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 1. Eramian also teaches:  (Currently Amended) The mobile electronic device of claim 1, wherein: the checkout areas are checkout lanes, (see at least [0010] “the merchant devices may be located at a checkout location within the merchant location, which may have one or more checkout lines” and [0028] “wireless beacon…established within the checkout location or specific checkout lines in the checkout location”).

and the mobile electronic device further comprises  the merchant application stored at the at least one memory (see at least [0010] “payment application” and [0023] “payment module 120 may include a dedicated application of payment provider server 130 or other entity (e.g. merchant), which may be configured to assist in processing payment requests”).

and the at least one processor that, when executed by the at least one processor, causes the at least one processor to: issue a query to a merchant server regarding the embedded beacon code in the detected beacon identifying the particular checkout area; ([0028] “location module 112 may transmit an identifier or other user information corresponding to user 102 and/or communication device 110 back to merchant device 150 …The identifier or other user information from communication device 110 may include, be transmitted with, concatenated with, or otherwise bundled with the identifier received from merchant device 150/the wireless beacon…located within a line of the checkout location…Such connection may correspond to a check-in process that associates user 102 with the checkout location and/or checkout line for user 102. The communications may be range limited to the checkout location and/or a checkout line within the checkout location”).

 receive a response from the merchant server that the embedded beacon code identifying the particular checkout area is associated … with processing the payment transaction at the one of the plurality of checkout areas.  ([0023] “Payment module 120 may correspond to one or more processes to execute modules and associated devices of communication device 110 to initiate, receive, and/or process/complete transactions with a merchant corresponding to merchant device 

the response comprising a code specific to the particular checkout area. ([0028] “specific checkout line in the checkout location…merchant device 150 and/or a wireless beacon may broadcast a token, including a universally unique identifier (UUID) for reception by location module 112 (in the user’s cell phone)”. Based on the foregoing, Examiner is interpreting each checkout line to have a beacon and each beacon to have a unique identifier code.
  

While Eramian teaches that the cell phone and the beacon become paired ([0028] “with or without user input”), Eramian does not specifically teach a launching of a merchant pairing screen. Winkler, also in the field of mobile transactions at a POS, teaches ([0088] “the proximity device detects the proximity of the mobile device, and may send a push notification via the BLE standard. Receipt of such BLE push notification, the mobile device may cause a popup at the mobile device and the user/customer may enter a confirmation in response to such popup. Thereby, the payment application may be opened”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use a popup pairing screen and user confirmation response, as taught by Winkler, in the system taught by Eramian because Eramian suggests pairing with user input.

Regarding Claim 5:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 1. Eramian also teaches:  (Previously Presented) The mobile electronic device of claim 1, further comprising the merchant application stored at the at least one memory and the at least one processor that, when executed by the at least one processor, causes the at least one processor to: (see at least [0010] “payment application” and [0023] “payment module 120 may include a dedicated application of payment provider server 130 or other entity (e.g. merchant), which may be configured to assist in processing payment requests”).

While Eramian teaches that the cell phone and the beacon become paired ([0028] “with or without user input”), Eramian does not specifically teach issue a push notification at the mobile electronic device regarding the launching of the payment transaction function of the merchant application. Winkler, also in the field of mobile transactions at a POS, teaches ([0088] “the proximity device detects the proximity of the mobile device, and may send a push notification via the BLE standard. Receipt of such BLE push notification, the mobile device may cause a popup at the mobile device and the user/customer may enter a confirmation in response to such popup. Thereby, the payment application may be opened”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use a popup pairing screen and user confirmation response, as taught by Winkler, in the system taught by Eramian because Eramian suggests pairing with user input.

Regarding Claim 6:
 Eramian in view of Klingen, Kusens2 and Aislelabs2014 teaches all of the elements of Claim 1 and Eramian in view of Klingen, Kusens2, Aislelabs2014 and Winkler teaches all of the elements of Claim 5.   While Eramian teaches that the cell phone and the beacon become paired (see at least [0011] “pair” and [0028] “pair…with … user input”), Eramian does not specifically teach (Previously Presented) The mobile electronic device of claim 5, wherein the at least one processor causes the merchant application at the mobile electronic device to: receive a user command via a user input device of the mobile electronic device in response to the push notification; Winkler, also in the field of mobile transactions at a POS, teaches ([0088] “the proximity device detects the proximity of the mobile device, and may send a push notification via the BLE standard. Receipt of such BLE push notification, the mobile device may cause a popup at the mobile device and the user/customer may enter a confirmation in response to such popup. Thereby, the payment application may be opened”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to use a popup pairing screen and user confirmation response, as taught by Winkler, in the system taught by Eramian because Eramian suggests pairing with user input.

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.   In addition to the previously recited art:

NPL: “Everything you need to know about Bluetooth Beacons and how they work”. By Wendy Chan, published Feb 15, 2017. (ChanFeb2017).  Available at: https://passkit.com/blog/everything-you-need-to-know-bluetooth-beacons-how-beacons-work/  See at least page 2 “3. Mobile Wallet: Display personalized lock screen messages through mobile wallet – one swipe to access wallet content. 4. Apps: Program your app to send push notifications, deliver targeting content, and provide interactive app experiences” and page 5 “one swipe to access and use mobile wallet content straight from the lock screen”. 

NPL: Quora: “Can a beacon…trigger an alert on the lockscreen if a mobile app is not running?” Answered by Paul Tomes, CEO Passkit on Feb 3, 2016. (PasskitFeb2016).  Available at https://www.quora.com/Can-a-beacon-ibeacon-or-eddystone-trigger-an-alert-on-the-lock-screen-if-a-mobile-app-is-not-running see at least page 3 “When the user enters…the beacon region…application launched in background and the notification delivered”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687